Citation Nr: 1003388	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  09-23 875	)	DATE
	)
	)


THE ISSUE

Whether an October 9, 1996, decision of the Board of 
Veterans' Appeals denying a claim to reopen a previously 
disallowed claim of entitlement to service connection for a 
low back disability should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Mark Leadlove, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to March 
1970.

This matter comes before the Board of Veteran's Appeals 
(Board) from a November 2005 motion for revision of the 
October 9, 1996, decision of the Board which denied the 
Veteran's claim to reopen a previously disallowed claim of 
entitlement to service connection for a low back disability.

(The issues of whether there was CUE in a June 1970 rating 
decision which denied entitlement to service connection for a 
back condition, whether the RO has jurisdiction of the issue 
of whether there was CUE in an October 1996 decision of the 
Board which denied a claim to reopen a previously disallowed 
claim of entitlement to service connection for a low back 
disability, and entitlement to an earlier effective date for 
the grant of service connection for a low back disability are 
the subject of a separate decision).


FINDINGS OF FACT

1.  In a final decision dated on October 9, 1996, the Board 
denied the Veteran's claim to reopen a previously disallowed 
claim of entitlement to service connection for a low back 
disability on the basis that no new and material evidence had 
been presented.

2.  Following a March 1995 remand of the Board, the RO issued 
a supplemental statement of the case in October 1995.  
Thereafter, the case was returned to the Board, which issued 
a final decision dated on October 9, 1996.

3.  Neither the March 1995 remand of the Board nor the 
October 1996 decision of the Board contains a conclusion 
"that there was 'no other abnormality,' other than spina 
bifida" in the Veteran's 1970 medical examination.


CONCLUSION OF LAW

Clear and unmistakable error in the Board's October 9, 1996, 
decision that denied a claim to reopen a previously 
disallowed claim of entitlement to service connection for a 
low back disability has not been established.  38 U.S.C.A. § 
7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that under the Veterans Claims 
Assistance Act (VCAA), when VA receives a complete or 
substantially complete application for benefits, it must (1) 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009).  However, these requirements are not applicable 
to requests for revision of a final decision based on CUE 
because the matter involves an inquiry based upon the 
evidence of record at the time of the decision rather than 
the development of new evidence.  Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 at para. 7 
(July 6, 2001) (VA does not have "a duty to develop" a CUE 
case because "there is nothing further that could be 
developed"); see also Livesay v. Principi, 14 Vet. App. 324, 
326 (2001).

Nevertheless, general due process must be met prior to the 
Board's issuance of a decision.  See 38 C.F.R. § 21.1405 
(2009).  In the present case, the Veteran's attorney 
submitted the motion for revision in November 2005; an 
opportunity to review the claims file and present oral 
testimony and argument was provided.  Finally, a September 
2009 letter notified the Veteran and his attorney that the 
Board would be considering the Veteran's motion for revision.  
The Veteran and his attorney were then provided an additional 
ninety days to submit additional argument.  

In this case, the Veteran filed a claim in March 1970 for 
service connection for a low back disability.  A rating 
decision dated in June 1970 denied that claim; the Veteran 
did not appeal that decision.  Thereafter, the Veteran filed 
to reopen his previously denied claim.  A rating decision 
dated in October 1992 denied the Veteran's claim.  The 
Veteran appealed the RO's denial to the Board, and in a 
decision dated on October 9, 1996, the Board denied the 
Veteran's claim to reopen his previously disallowed claim of 
entitlement to service connection for a low back disability 
on the basis that new and material had not been presented 
sufficient to reopen the claim.  

In November 2005, the Veteran filed a motion with RO to 
revise the October 9, 1996, Board decision based on CUE.  
Pursuant to 38 C.F.R. § 20.1404(c), (d) (2009), the Veteran's 
motion was transmitted to the Board.  Under 38 U.S.C.A. § 
7111, a prior Board decision may be reversed or revised on 
the grounds of CUE.  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 
(2009).  The motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged CUE, or 
errors of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been different but for the alleged error.  38 C.F.R. § 
20.1404(b).  

In the present case, the Veteran alleges CUE in the Board's 
decision on the basis that the VA failed to issue a 
supplemental statement of the case (SSOC) as statutorily 
required by 38 U.S.C.A. § 7105 and the Board's March 1995 
Remand directives.  As such, it is the Veteran's contention 
that the Board erroneously treated the RO's decision as final 
when it issued its decision on October 9, 2006.  
Alternatively, the Veteran's attorney indicated in a brief 
received in July 2009 that "[t]he Board's conclusion stating 
there was 'no other abnormality,' [of the spine] other than 
spina bifida was absolutely erroneous given the evidence of 
record identifying spondylosis and spondylolysis in [the 
Veteran's] 1970 medical exam."  

With regards to the former assertion of CUE, the record 
reflects that the Board remanded the Veteran's claim to 
reopen his previously disallowed claim of entitlement to 
service connection for a low back disability in March 1995 
for the purpose of obtaining any outstanding service 
treatment records, to include a purported orthopedic 
consultation in or around February 1970, as well as 
outstanding VA treatment records identified by the Veteran.  
The RO was directed to readjudicate the claim following 
development; if the benefit sought was not granted, the RO 
was to return the case to the Board "after compliance with 
appropriate appellate procedures, including issuance of a 
supplemental statement of the case."  Thereafter, the case 
was returned to the RO.  

Following additional development, the RO issued an SSOC dated 
October 13, 1995.  The record indicates that a copy of this 
SSOC was mailed to the Veteran's last known address, with a 
copy to his accredited representative, on October 16, 1995.  
Subsequently, the case was returned to the Board, which 
issued its decision in October 9, 1996, denying the Veteran's 
claim to reopen.  

In light of evidence that the RO issued an SSOC prior to 
returning the Veteran's case to the Board, the Board finds 
that the error alleged by the Veteran did not occur.  
Similarly, the Board reviewed both the March 1995 remand and 
October 1996 decision and failed to find any finding that the 
Veteran's 1970 service medical examination showed 'no other 
abnormality' other than spina bifida.  Conversely, the Board 
expressly notes in both its remand and its decision that 
service treatment records exist which show spina bifida and 
questionable spondylolyis.  The Board acknowledges that an RO 
rating decision dated in October 1992 states that an April 
1970 VA examination "shows spina bifida posterior 5th lumbar 
with no other abnormality" [emphasis added].  Whether this 
statement is erroneous, however, is moot for purposes of the 
Board's determination because the October 1992 RO rating 
decision was subsumed by the October 1996 decision of the 
Board pursuant to 38 C.F.R. § 20.1104 (2009).  The effect of 
subsuming is that, as a matter of law, no claim of CUE can 
exist with respect to that RO decision.  See 38 C.F.R. § 
20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); 
Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998); Chisem v. 
Gober, 10 Vet. App. 526, 528 (1997).

The Board notes that it need not consider whether additional 
error occurred because CUE involves presenting an allegation 
of an error with "some degree of specificity," there is no 
"judicially created issue-exhaustion requirement."  A Board 
decision reaches only the specific assertions of CUE that are 
raised.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 
2002); see Andrews v. Nicholson, 421, F.3d 1278 (Fed. Cir. 
2005).  

In this case, the Veteran has not identified an action by the 
VA which might constitute an error which may have altered the 
final outcome of his appeal to the Board in October 1996.  He 
also has not identified an erroneous finding of fact or legal 
conclusion made by the Board in its October 1996 decision.  
Therefore, for the reasons stated above, the Board concludes 
that the October 9, 1996, decision denying the Veteran's 
claim to reopen his previously disallowed claim of 
entitlement to service connection for a low back disability 
was consistent with and supported by the evidence then of 
record, as well as the law that was in effect at that time 
and VA's interpretation of those laws.  Therefore, the 
benefit sought by the motion for revision or reversal based 
on CUE must be denied.


ORDER

The Veteran's motion to revise or reverse the October 9, 
1996, Board decision that denied his claim to reopen a 
previously disallowed claim of entitlement to service 
connection for a low back disability is denied.



                       
____________________________________________
	MILO H. HAWLEY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



